Filed 12/20/21 P. v. Patillo CA4/1
                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.



                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA



 THE PEOPLE,                                                          D078007

           Plaintiff and Respondent,

           v.                                                         (Super. Ct. No. SCD282354)

 SHEROD L. PATILLO,

           Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of San Diego County,
Francis M. Devaney, Judge. Affirmed.
          John L. Staley, under appointment by the Court of Appeal, for
Defendant and Appellant.
         Rob Bonta, Attorney General, Lance E. Winters, Chief Assistant
Attorney General, Julie L. Garland, Assistant Attorney General, Rubin
Urbanski and Genevieve Herbert, Deputy Attorneys General, for Plaintiff
and Respondent.
                               INTRODUCTION
      A jury convicted Sherod L. Patillo of rape of an intoxicated person (Pen.

Code, § 261, subd. (a)(3)).1 The trial court instructed the jury on the
elements of the crime with an unmodified CALCRIM No. 1002 standard
instruction, which provided, in relevant part: “A person is prevented from
resisting if he or she is so intoxicated that he or she cannot give legal consent.
In order to give legal consent, a person must be able to . . . understand and
weigh the physical nature of the act, its moral character, and probable
consequences.” (Underscore added.) Patillo’s sole contention on appeal is
that it was prejudicial error for the trial court to include the phrase “moral
character” because, as he asserts, the language has no support in case law or
statutory law and rendered the instruction unconstitutionally vague. Not so.
The standard instruction is derived from People v. Giardino (2000) 82
Cal.App.4th 454, 466 (Giardino), and it has been upheld as correctly stating
the law on rape of an intoxicated person. (See People v. Lujano (2017) 15
Cal.App.5th 187, 193 (Lujano); People v. Smith (2010) 191 Cal.App.4th 199,
205 (Smith).) We affirm.
              FACTUAL AND PROCEDURAL BACKGROUND
                                        I.
                             The Prosecution Case
      In June 2019, Jane Doe, a 23-year-old college student from northern
California, her friend Breanna E., and Breanna’s boyfriend, Nick W., took a
trip to San Diego. They stayed at a rental home in Mira Mesa. Jane had
never been to San Diego before.




1     Unspecified statutory references are to the Penal Code.

                                        2
      On June 28, after swimming at the beach, Jane, Breanna, and Nick
made their way to a restaurant in Pacific Beach. Jane wore pants and a tank
top over her pink bikini, and flipflops. She carried a purse that contained her
wallet and cell phone.
      They arrived at the restaurant at around 4:30 or 5:00 p.m. and stayed
for about an hour and a half. During this time, Jane drank a “flight” of
champagne, which she said consisted of three or four glasses of around five
ounces of alcohol each. She and Breanna also shared a drink called a “frosé,”
which Jane described as a wine “slushy.” The three also shared a plate of
nachos.
      After leaving this restaurant, Jane, Breanna, and Nick went to another
restaurant nearby, called El Prez. From 7:00 p.m. until 11:00 p.m., they sat
at a rooftop bar consuming food and drinks. They shared a 64-ounce
margarita. Jane then ordered a single margarita for herself. She also had
another frosé, a shot of tequila, and other drinks she could not recall.
      Jane was a “[v]ery light,” “[v]ery occasional” drinker. When she did
drink, she typically would have one or two glasses of wine, and usually did
not have mixed drinks or take shots of alcohol. Jane estimated that by 11:00
p.m., her intoxication level was at a level 7 or 8 on a scale of 1 to 10, with “1
being almost sober, 10 being very intoxicated.” Her memory started to
become “spotty or fuzzy,” and she “became a little bit more clumsy in [her]
walking” and “need[ed] to hang on to . . . the rail going downstairs.” She
described “feeling kind of like almost a balloon in the head, . . . like wobbling
a little bit.” She was still wearing her pants and tank top and still had her
cell phone and purse.
      At 11:00 p.m., the rooftop bar closed, and the three headed downstairs
to a lower level of El Prez. There, Jane had two more shots of alcohol. She


                                         3
recalled dancing and hanging out with Breanna and Nick. At that point,
however, her memory became foggy; the next thing she recalled was being
downstairs outside of El Prez.
      According to text messages, it was 12:30 a.m. when Jane, Breanna, and
Nick left El Prez. Jane described her intoxication level at this point as a 9
“[g]oing towards a 10” on a scale of 1 to 10. She “was coming in and out of
consciousness” and her ability to “keep track of where [she] was, where [she]
was going” and her “recollection of everything that was going on was really
gray and spotty.”
      Jane recalled being outside of El Prez with Breanna and Nick and
talking to a woman who was with two men with Irish accents. When
someone in this group mentioned going to the beach, Jane left Breanna and
Nick and went with the woman and the “two Irish guys” to the beach. She
did not see Breanna or Nick again that night.
      When Jane left to go to the beach, she was still wearing her pants and
tank top. She did not recall whether she still had her cell phone or purse.
She lost both items at some point, although she could not recall when because
she was “coming in and out of consciousness due to the alcohol.” When she
got to the beach, one of the Irish men stood next to her. They started kissing
and fell on the sand because Jane’s level of intoxication made her clumsy.
She was “having a hard time trying to stand and was getting really woozy.”
The Irish man started to move his hands underneath Jane’s bikini bottoms,
and he told her he wanted to have intercourse. Jane told him she did not
want to have intercourse, and he got up and left.
      Jane then walked by herself towards the sidewalk that ran alongside
the beach, where she encountered “guys with two puppies.” She “started




                                       4
petting the puppies” and talked to the men about them. One of these men
was Patillo.
      Jane estimated that after spending five minutes “seeing the dogs and
petting them,” she walked away. She was still “very in and out of focus and
just consciousness of where [she] was and what was going on.” From this
point, she “start[ed] to blackout some memories.” She remembered walking
and talking with a Black male who had bleached blond hair and piercings
below his bottom lip. At this point, she was no longer wearing her pants and
tank top. She testified at trial that she was not sure when she lost her pants
and tank top, but she assumed it was when she was on the beach with the
Irish man.
      At around 1:30 a.m., a bartender at the Baja Beach Café observed Jane
in her pink bikini vomiting in a nearby parking lot.
      Jane’s next memory was of being in front of El Prez on the sidewalk
and “being overcome with emotion and realizing that [she] was no longer
with [her] . . . friends” and a “sense of fear overtook” her when she realized
she was by herself in an unfamiliar place. Until this point, it had not
occurred to her that she was separated from her friends. She also realized
that her purse and phone were missing. She “had no way of contacting
anyone” because she did not have Nick or Breanna’s cell phone numbers
memorized. She had no family or friends in San Diego and felt “absolutely
alone with no way to get home because [she] didn’t even have the address of
the [rental home].”
      Jane encountered a woman named Kayla S. and “begg[ed] her just to
take [Jane] home with her” and “to get [Jane] off of the street.” Jane was
emotional and crying. Her intoxication level was “still at about a 9.” Kayla
was “very hesitant and insistent that she couldn’t . . . help [Jane].” Kayla


                                        5
lent Jane her cell phone to send Breanna a Facebook message since she was
unable to recall Breanna’s phone number. As Jane was “standing there
crying,” Patillo appeared on her right side and offered to give her a “ride
home and help [her] get home.” At the “possibility of being able to get home”
and “get somewhere safe,” Jane told Patillo, “that would be wonderful” and
she “would really appreciate getting a ride home.” She then saw Patillo and
Kayla walk to the corner of El Prez to talk. When they returned to Jane,
Patillo told Jane, “Okay, let’s go. I’ll help you get home.”
      Kayla testified that Jane was “disheveled.” She was “barefoot and in a
bikini[,] and it was kind of cold outside.” She was crying and had “streak
marks on her face” from either mascara or makeup. Jane was “upset because
she had lost her friends, and she didn’t know how to get home.” She did not
have a wallet or a phone. Kayla saw that Jane was “uncomfortable” and
“seemed like she may have been drunk.” She let Jane use her phone to send
Breanna a message on Facebook.
      Kayla testified that Patillo then appeared “maybe three or four
minutes” after Kayla began talking to Jane. He introduced himself to Kayla
as “Rod” and helped Kayla “try to find” where Jane was staying to get her
home. After talking with Jane and Patillo for around 25 minutes, Kayla was
able to figure out that Jane was staying somewhere in the vicinity of a Vons
in Mira Mesa, although they still did not know the rental home’s precise
location. Jane asked Kayla if she could “come to [Kayla’s] house” and if
Kayla could get her an Uber ride. Kayla did not have a car and could not
drive her anywhere. Patillo then offered to drive Jane home.
      Kayla was “a little bit uncomfortable” with Patillo’s offer because she
did not know Patillo and did not “really feel comfortable with . . . intoxicated
females on the street [going away] with random people.” But she did not


                                        6
know what else she could do and Patillo “seemed like he was concerned with
her safety” too. Kayla “made [Patillo] call [her] immediately” so she would
have his phone number, and she asked him to text her “when he got [Jane]
home.” Kayla also wrote her phone number on Jane’s arm and told Jane to
call her if she needed anything. During the time she was with Jane and
Patillo, Kayla never observed Jane hugging Patillo, kiss or “hang[ ] on” to
him; there was no “romantic affection or chemistry” between the two.
      Jane and Patillo then walked to Patillo’s maroon camper van, which
was parked about a mile away. Jane did not remember actually entering the
van, but she recalled being inside of it. There were two other men in the van
in addition to Patillo. One of them was the man with the blond hair and
piercings she had walked with earlier that night.
      The van had three rows of seats. Jane sat in a second row seat on the
driver’s side. Patillo made no attempt to drive her home. When Jane said
she was thirsty, someone handed her a drink that she thought was water.
When she took a sip, it “tasted really -- really bitter and was not water at all.”
The drink “burned” in her mouth and “going down [her] throat.” After
sipping this liquid, she felt “really heavy” and began to fall asleep in her seat.
      Jane’s next memory was “suddenly” realizing that Patillo was “in front
of [her], . . . unzipping his pants.” He “mov[ed] [her] bathing suit bottoms
down” and “started to have intercourse with [her].” She was still in the
second-row passenger seat, but it had been reclined. The man with the
piercings was asleep in the seat next to her. At this point, her intoxication
level was “still a 9.”
      Jane testified: “I just was really heavy and wasn’t able to think
critically or function normally. [¶] . . . [¶] I . . . wasn’t able to connect . . . my
thoughts with my body and trying to move or physically do something. I was


                                          7
thinking about what I should do, but I couldn’t get my body to respond.
[¶] . . . [¶] I was wanting to move him off of me and tried to tell him to stop.”
But she was not able to say anything or move her body. Jane explained that
the alcohol “weighed [her] down” and “created a disconnect between [her]
brain and [her] body.” She testified: “So my mind and body were separated
to the point where I couldn’t think clearly. I couldn’t talk clearly. I couldn’t
move. Couldn’t move in a -- a normal way.” She denied touching Patillo or
participating in the sex in any way.
      The next thing Jane recalled was that she had fallen asleep only to be
“woken up to [her] body shaking.” When she turned her head, she “woke up
to a man having intercourse with [her].” This second time she felt “even
heavier than before and even more out of it.” As she explained, “I was in a --
like a much . . . deeper sleep and . . . was jerked awake by the man having
intercourse with [her].” She was still sitting in the same chair, but her legs
had been spread apart. She testified that it “was really dark” and she could
not tell which man was having intercourse with her. She felt pain in between
her legs and the sensation of “skin rubbing against skin.” The man with the
piercings was in the chair next to her, laughing, and there was another man
behind her with his penis in her face. She slowly moved her arm “with very
little strength” towards the man having intercourse with her and weakly
said, “no more.” In response, “there was laughter.”
      Jane recalled a third incident of intercourse, this time with Patillo.
Although she “wasn’t consciously present for the entire [incident],” she
remembered that Patillo was in front of her and her right leg “was being
lifted up and moved around while he was having intercourse with [her].” The
sex was “very painful” and there was “a specific spot” inside her that she




                                        8
could remember feeling “being hit over and over again.” She was still unable
to move.
      At 3:47 a.m., Patillo sent Kayla a text message that said, “Hey, I
dropped her off. I told her to call you if she needs anything.” Kayla, who had
stayed awake waiting to hear from Patillo, responded, “Thank you for letting
me know. I appreciate it. You left her at the Vons?” Patillo answered,
“Yeah. She said she was fine from there.” Patillo had not, in fact, taken Jane
home.
      Jane’s next memory was of waking up in the van at around 6:30 a.m.
Patillo was asleep in the third row, and the man with the piercings was
asleep next to her. There were two puppies at her feet. She was confused
and did not immediately remember what had happened. She saw Patillo’s
cell phone charging in the vehicle’s front console. She asked Patillo if she
could use it, and he said no. He did not offer to drive her home nor did he try
to help her contact her friends.
      Jane left the van and walked to a bathroom. She “had a really horrible
burning sensation using the bathroom.” She testified: “[P]hysically, it felt
just like a massive hole between my legs. Just . . . a big hole that when I
walked it . . . was this -- just this horrible feeling in between my legs. [¶]
And . . . mentally, it just felt like something had just been ripped from me.”
She sat on the beach and cried for about 45 minutes. She then walked to a
building nearby where she found some women who helped her locate her
rental home and purchased a Lyft ride for her.
      When Jane arrived at the rental home, it was between 8:00 and 9:00
a.m. Breanna met her outside. As they hugged, Jane started crying and
“told [Breanna] that [she] was raped.” Jane appeared to be in shock.




                                         9
Breanna called the police. Nick went to look for the van and found it where
Jane said she had last seen it.
      Police officers responded to Patillo’s van, which was still parked in the
same location. They found three Black males: Patillo and Wesley S., who
were inside the van, and Jevontae L., who had just emerged from a sedan
parked next to the van. An officer drove Jane to the van for a field
identification. Jane identified Patillo as the man who “was having
intercourse with [her].” He was placed under arrest. Detective Anthony
Munoz searched the van but did not find alcoholic beverages or drugs.
      At around 1:00 p.m. that day, a forensic registered nurse performed a
sexual assault examination of Jane. The nurse found areas of bruising,
redness, and abrasion around most of the circumference of Jane’s hymen.
The nurse testified these findings were “significant when we’re talking about
sexual assault” because “we don’t often see a lot of sexual-abuse injuries.”
She further testified she would “[n]ot necessarily” expect to see injuries like
those found on Jane’s vagina following consensual sex, because female
genitalia experiences “increased lubrication” in response to stimulation,
which diminishes “the blunt-force trauma that may occur because of
nonlubrication.” She opined that the injuries had been sustained within 24
hours of the exam. She agreed she could not be certain of their cause and
that an explanation “could also be rough sex.”
      A criminalist from the Forensic Biology Unit of the San Diego Police
Department developed DNA profiles for Jane and Patillo and compared them
with DNA extracted from biological material swabbed from Jane’s body.
Patillo was determined to be a 79 percent contributor, and Jane a 21 percent
contributor, of DNA extracted from the sperm cell fraction of the vaginal
swab specimen. A swab of Jane’s right breast contained the DNA of two


                                       10
individuals, with Patillo contributing 88 percent of this DNA. Jane and the
other two men encountered by the police, Wesley and Jevontae, were
excluded as contributors. The identity of the 12 percent contributor was not
established.
      A toxicologist performed a comprehensive drug panel on Jane’s urine
sample that tested for over 200 drugs, including drugs “often used in a date-
rape scenario.” The only “date-rape” drug for which Jane’s urine was not
tested was “GHB,” “a depressant drug that typically comes in liquid form”
and that “has been used to put in people’s drinks to make them tired or
sleepy.” Jane’s urine was not tested for GHB because the test involved a
different method of extraction and had to be specifically requested. The
toxicologist also did not test for alcohol in Jane’s system. Methamphetamines
were detected in Jane’s urine at a level of 14 nanograms per milliliter. The
toxicologist explained this “is a very trace amount,” so low it would have had
no effect on Jane. He explained that a positive methamphetamine test can
result from methamphetamine use, or alternatively that methamphetamine
vapor can become deposited on surfaces and absorbed through the skin, or
exposure to methamphetamines can occur through use of an over-the-counter
inhaler.
      Detective Munoz obtained video surveillance footage from a hotel near
El Prez, which was located on Reed Avenue. In one of the videos, at time
stamp 1:03 a.m., Jane could be seen leaving the beach near the boardwalk at
the foot of Reed Avenue. She was dressed only in her bikini. Her gait was
unsteady, and as she walked down the stairs to the boardwalk, she staggered
before regaining her balance. She then stood in an area near a group of men
with two puppies. As she crouched down to pet them, she fell backwards.
She sat on the sidewalk playing with the puppies for around five minutes.


                                      11
She then stood up, appeared to talk to the men, and gave two or three of
them hugs. At one point, she leaned over the wall separating the boardwalk
from the beach. After spending around 25 minutes in this area, Jane walked
away with the men on the boardwalk.
      Another surveillance video showed Jane and four men walking on the
boardwalk. The four men were identified as Patillo, Wesley, Jevontae, and
another friend of Patillo’s, David H. Jane could be seen walking next to
Patillo. A third video showed Jane walking in the alley southward toward
Reed Avenue with David. Jane was “zigzagging” and “exhibiting an unsteady
gait” and bumped into David as she walked. When they reached the end of
the alley, Jane turned east on Reed Avenue and walked toward El Prez.
                                         II.
                               The Defense Case
      Patillo testified in his defense. He left the Navy in 2016 after serving
for four years. Also in 2016, he was convicted of felony assault by means
likely to produce great bodily injury.
      Patillo owned the maroon camper van and his older brother, Jevontae,
lived in it. Although Patillo lived in a rented room in Ramona, he
occasionally spent the night in the van.
      In the early morning of June 29, 2019, Patillo was hanging out on the
boardwalk with Jevontae and his friends Wesley and David. Patillo had his
dogs with him. He saw Jane coming from the beach and noticed “[s]he didn’t
have on any clothes besides her bikini.” Jane asked Patillo if she could pet
his dogs, and he said yes. Jane was acting “[f]riendly” and he “could tell that
she probably had a couple drinks.”
      Patillo testified that Jane gave hugs to him, Wesley, and David. She
flirted with Patillo “[j]ust through conversation,” and was making “certain


                                         12
passes,” which he described as Jane “trying to meet someone that . . . she
could . . . have a relationship with.” Patillo testified that Jane fell on her
backside after one of his dogs tried to lick her face.
      When Patillo left with Jevontae, Wesley, and David to go move his van,
Jane joined them. She said she had been separated from her friends and
“didn’t really have anywhere to go” and “felt comfortable and safe with [them]
and asked if she could tag along.” After this group arrived at Patillo’s van
and got inside, Jane left the van, and David went with her “to make sure she
was okay.”
      After Patillo moved his van, he smoked “[w]eed” with Jevontae and
Wesley. David showed up without Jane. Patillo “felt concerned” so he went
to go look for her. He found Jane with Kayla in front of a bar nearby. He
spent 25 to 30 minutes with them “trying to help [Jane] in making it home.”
Once they had “a guesstimate of where the [rental home] might be,” he asked
Kayla if she could help Jane get home, and Kayla insisted she could not.
Patillo then “offered assistance.” Kayla got Patillo’s information and told him
to “let [her] know . . . when she makes it back.”
      Patillo testified that Jane was “walking fine” and was not crying when
she accompanied Patillo to his van. Patillo and Jane arrived at the van and
got inside. He “roll[ed] [and smoked] another blunt.” Jane started rubbing
his legs. Jane acted like “she wasn’t . . . worried about the fact that [her
friends] left.” They started to kiss. Patillo “grabbed” and “proceeded [to]
suck[ ] on her breasts and stuff like that.” Jane gave him oral sex. Patillo
claimed she removed her own clothing, including her bikini bottoms, and they
“proceeded to have intercourse” while Wesley slept in the seat next to them.
      Patillo stopped in the middle of the act of intercourse without
ejaculating because he needed to “take a break” for two or three minutes.


                                        13
“After the break [they] proceeded to have sex again and . . . after this time
[he] ended up ejaculating.” Patillo denied the sex was forceful or rough. Jane
“was rubbing [his] back” and “grabbing on [him], pulling [him] in.”
       After they were done having sexual intercourse, Patillo woke Wesley
up, and they “smoked.” As he “got ready to lay down,” Wesley “started
having interactions” with Jane and was trying to receive oral sex. Jane did
not want to give him oral sex, and said “it’s her decision, they’re not dating,
she can choose whether or not she wanted to give him oral sex or not.”
However, as Patillo laid down to go to sleep, “from their interactions, [he]
perceived that they were getting ready to have sex” and believed that they
did.
       In the morning, Jane asked Patillo if she could use his phone to contact
her friends. Patillo told her his phone was not charged, but he could charge it
and let her use it after it was charged. Jane became angry. Jane then asked
for a blanket, he gave her one, and she got out of the van. Patillo went to
sleep and was awakened by the police knocking on the van window.
       When he was questioned by Detective Munoz, Patillo said he could tell
Jane had been drinking but that “she didn’t seem like she was fully drunk.”
She did not need assistance to walk and was able to hold a conversation.
Patillo believed that Jane consented to sexual intercourse because she was
“engaging” with him by pulling him in, and because she performed oral sex
on him. There was never a time when it seemed like she did not enjoy it or
wanted him to stop.
       Patillo admitted he was not truthful when he sent Kayla the text
message about dropping Jane off at the Vons. He testified he sent the
message because his “phone was on the verge of dying,” he knew he “wasn’t
going to be dropping [Jane] off until the morning,” and he “just wanted


                                       14
[Kayla] to know that [Jane] was going to be okay because [he] knew that she
would.”
      Patillo also admitted he was not truthful when speaking to Detective
Munoz. He had told Munoz that his van was parked in the same place all
night, when it was not, and falsely stated to Munoz that he had witnessed
Jane and Wesley having sex.
      On cross-examination, Patillo acknowledged he could “tell that [Jane]
wasn’t completely sober.” He testified that he had “been around people that
drink” and that “it’s not hard to know if someone’s had a couple drinks or
not.” He stated, “someone that’s completely sober wouldn’t just be walking
around with [a] bikini on at 2:00 something, 1:00 something in the morning,”
and agreed this “was an indication . . . something was off.” He also noticed
that Jane “repeated herself” and that “every now and then she might sway.”
He admitted that he first told Detective Munoz that when he met Jane, “[s]he
was fine,” “was having perfect conversation,” and “[e]verything was 100
percent fine.” He told the detective Jane “didn’t seem like she had been
drinking like that.” Once confronted with contrary evidence, Patillo “changed
[his] story” and admitted he “could tell she had been drinking.”
      Patillo also testified on cross-examination that he initially intended to
drop Jane off at the Vons, but then thought about it and realized “it’s 3:00
something in the morning” and “[a]ll she has is a bikini” and decided “it
really doesn’t seem like a great idea.” His “main[ ]” reason for deciding not to
drop Jane off at the Vons was that he was “high” and “didn’t want to get a
DUI.” The realization that it was not a good idea to drive Jane home
occurred to him when they got back to the van. He testified that he did try to
help Jane contact a friend, but that Jane had been unable to remember her
friend’s Facebook information.


                                       15
                                      III.
                         Jury Instructions and Verdict
      Patillo was charged with three counts of rape of an intoxicated person

(§ 261, subd. (a)(3)).2 At trial, the jury was instructed on the elements of
rape by intoxication pursuant to an unmodified CALCRIM No. 1002 standard

instruction.3



2      Section 261, subdivision (a)(3), provides: “Rape is an act of sexual
intercourse accomplished with a person not the spouse of the perpetrator,
under any of the following circumstances: [¶] . . . [¶] (3) Where a person is
prevented from resisting by any intoxicating or anesthetic substance, or any
controlled substance, and this condition was known, or reasonably should
have been known by the accused.” During closing arguments, the prosecutor
told the jury that each of the three counts of rape by intoxication related to “a
moment in time when the victim remembers the defendant having sex with
her,” and that the first count “is the first moment in time, second is the next
time she wakes up, third is the third time she wakes up.”

3      The version of CALCRIM No. 1002 given in this case stated, in full, as
follows: “The defendant is charged in Counts One, Two, and Three with
raping a woman while she was intoxicated in violation of Penal Code section
261, subdivision (a)(3). [¶] To prove that the defendant is guilty of this
crime, the People must prove that: [¶] 1. The defendant had sexual
intercourse with a woman; [¶] 2. He and the woman were not married to
each other at the time of the intercourse; [¶] 3. The effect of an intoxicating
substance prevented the woman from resisting; [¶] AND [¶] 4. The
defendant knew or reasonably should have known that the effect of an
intoxicating substance prevented the woman from resisting. [¶] Sexual
intercourse means any penetration, no matter how slight, of the vagina or
genitalia by the penis. [¶] A person is prevented from resisting if he or she is
so intoxicated that he or she cannot give legal consent. In order to give legal
consent, a person must be able to exercise reasonable judgment. In other
words, the person must be able to understand and weigh the physical nature
of the act, its moral character, and probable consequences. Legal consent is
consent given freely and voluntarily by someone who knows the nature of the
act involved. [¶] The defendant is not guilty of this crime if he actually and
reasonably believed that the woman was capable of consenting to sexual
                                       16
      The prosecutor urged the jury to find that Jane’s level of intoxication
had prevented her from resisting sexual intercourse. He argued that Jane’s
behavior showed she was not “exercising reasonable judgment” and was
“someone who can’t give legal consent.” He argued the surveillance video
footage showed Jane could not “walk a straight line,” suggesting she could
not pass the “heel to toe” walk test of a DUI investigation. He argued that
when Jane was seen in the video footage leaning over the beach wall near the
three men, she was vomiting. He pointed out that Jane was walking around
Pacific Beach “at about 1:30 in the morning” wearing only a bikini, seemingly
unaware of “how inappropriately dressed she [was] for the situation.”
      The prosecutor urged the jury to reject Patillo’s version of events,
including because he had admitted lying to the detective and was therefore
not a credible witness. The prosecutor argued the surveillance video footage
of Jane “falling” and “not walking straight lines” was inconsistent with
Patillo’s claim that Jane seemed like someone who “just had a couple drinks”
and appeared “fine.” He asserted that the injuries to Jane’s genitalia
conflicted with Patillo’s claim they had engaged in “consensual, sober sex.”
The prosecutor concluded that “the defendant knew -- and even if he doesn’t
want [to] admit it, he reasonabl[y] should have known -- that Jane Doe was
prevented from resisting due to the effects of the intoxicating substance.”
      Defense counsel argued that Jane had woken up on the morning of
June 29, 2019, embarrassed by her behavior, and was trying to “cure[ ]” her
“[m]orning-after regret” with “a rape allegation.” She asserted the People



intercourse, even if that belief was wrong. The People have the burden of
proving beyond a reasonable doubt that the defendant did not actually and
reasonably believe that the woman was capable of consenting. If the People
have not met this burden, you must find the defendant not guilty.”

                                       17
had failed to meet their burden of proving beyond a reasonable doubt that
Patillo knew or reasonably should have known Jane was incapable of
consenting to sex. She noted that Jane had been able to say no and “limit the
sexual contact” with the Irish man. She argued Jane was “able to engage in
conversation” and “walk unassisted” and was not “so passed out that she
needed to be helped [or] rendered aid[.]” She asserted that Jane had
“participated in the sexual acts.” She pointed out that this was Patillo’s first
time meeting Jane, that Jane had seemed “lively and friendly,” and asked the
jury to consider, “how was he to know if she’s too intoxicated to consent?”
      During deliberations, the jury sent a note that stated: “In reference to
#4 in Cal. Crim. 1002, we want to know if Mr. Patillo’s idea or beliefs of
‘consent’ or ‘resisting’ need to match the legal definition.’ ” (Capitalization
omitted.) In discussion with both attorneys, the court proposed the following
answer: “ ‘In response to your question, the Court refers you to the language
of CALCRIM 1002,’ period, no further explanation other than telling them
read it closely.” Both attorneys stated they had no comments and the court
responded to the jury’s question as proposed. The next morning, after
deliberating less than a day, the jury returned a verdict finding Patillo guilty
on count 1, and not guilty on counts 2 and 3.
      On September 1, 2020, the court sentenced Patillo to the middle term of
six years in state prison. This timely appeal followed.
                                 DISCUSSION
                                        I.
  Patillo Did Not Forfeit the Question of Whether the Alleged Instructional
                        Error Affected His Substantial Rights
      The trial court instructed the jury on the elements of rape of an
intoxicated person pursuant to the CALCRIM No. 1002 standard instruction.


                                        18
Relevant here, the instruction provided: “A person is prevented from resisting
if he or she is so intoxicated that he or she cannot give legal consent. In order
to give legal consent, a person must be able to exercise reasonable judgment.
In other words, the person must be able to understand and weigh the
physical nature of the act, its moral character, and probable consequences.
Legal consent is consent given freely and voluntarily by someone who knows

the nature of the act involved.” (Underscore added.)4
      Patillo’s sole contention on appeal is that the trial court committed
prejudicial error by failing to sua sponte modify the standard instruction by
removing the phrase “ ‘moral character.’ ” Before we turn to the merits and
specifics of Patillo’s claim of instructional error, we address the parties’
dispute whether his claim has been forfeited.
      The court discussed jury instructions with counsel two times during the
trial. Neither conference was reported. Following one of the discussions,
defense counsel stated on the record, “I’ve gone over the jury instructions as
directed by the [c]ourt. I’m comfortable as they are.”




4      As previously noted, section 261, subdivision (a)(3), proscribes sexual
intercourse with a person who is “prevented from resisting by any intoxicating
or anesthetic substance, or any controlled substance, [where] this condition
was known, or reasonably should have been known by the accused.” (Italics
added.) The CALCRIM No. 1002 standard instruction incorporates this
phrase in its articulation of the third and fourth elements of rape by
intoxication. (See id. [listing the elements of rape by intoxication as “1. The
defendant had sexual intercourse with a woman;” “2. He and the woman were
(not married/married) to each other at the time of the intercourse;” “3. The
effect of (a/an) (intoxicating/anesthetic/controlled) substance prevented the
woman from resisting;” and “4. The defendant knew or reasonably should
have known that the effect of (a/an) (intoxicating/anesthetic/controlled)
substance prevented the woman from resisting”].)

                                        19
      Patillo concedes his trial counsel did not object to the phrase “ ‘moral
character’ ” or ask the court to remove the phrase from the instruction. He
asserts that an objection was not necessary, however, because the error
affected his substantial rights. The People argue that defense counsel’s
failure to object or seek modification of the instruction forfeits the issue on
appeal, but they appear to acknowledge Patillo’s claim of instructional error
can be reviewed to determine whether his substantial rights were affected.
      Under section 1259, “[t]he appellate court may . . . review any
instruction given, refused or modified, even though no objection was made
thereto in the lower court, if the substantial rights of the defendant were
affected thereby.” Patillo’s claim of instructional error pertains to the
instruction’s definition of “prevented from resisting,” which relates to the
elements of the crime. (See fn. 4, ante.) Thus, Patillo’s counsel was not
required to object to the instruction in the trial court to preserve his
challenge for appeal. (See People v. Hillhouse (2002) 27 Cal.4th 469, 503
[“Instructions regarding the elements of the crime affect the substantial
rights of the defendant, thus requiring no objection for appellate review.”].)
      And although defense counsel stated she was “comfortable” with the
jury instructions, which presumably included the instructional language
Patillo now challenges, the People do not contend defense counsel thereby
invited the asserted error. “The court’s duty to apply the correct law in
criminal cases can only be negated in those ‘special situations’ in which
defense counsel deliberately or expressly, as a matter of trial tactics, caused
the error.” (People v. Tapia (1994) 25 Cal.App.4th 984, 1030.) “Error is
invited only if defense counsel affirmatively causes the error and makes ‘clear
that [she] acted for tactical reasons and not out of ignorance or mistake’ or
forgetfulness.” (Id. at p. 1031, quoting People v. Wickersham (1982) 32 Cal.3d


                                        20
307, 330, disapproved on other grounds by People v. Barton (1995) 12 Cal.4th
186, 201.) The People do not assert that defense counsel refrained from
objecting for tactical reasons, nor does the record suggest such a strategy was
employed.
      Therefore, we will proceed in accordance with section 1259 and
determine whether the instructional error identified by Patillo affected his
substantial rights. “Ascertaining whether claimed instructional error
affected the substantial rights of the defendant necessarily requires an
examination of the merits of the claim—at least to the extent of ascertaining
whether the asserted error would result in prejudice if error it was.” (People
v. Andersen (1994) 26 Cal.App.4th 1241, 1249.) We review claims of
instructional error de novo by considering the wording of the instruction and
assessing whether it accurately states the law. (People v. Mitchell (2019) 7
Cal.5th 561, 579.)
                                        II.
  The Instruction’s Reference to the “Moral Character” Explains Capacity to
            Give Legal Consent and Is Supported by Legal Authority
      Patillo contends there is an absence of legal support for including the
phrase “moral character” in CALCRIM No. 1002. He leads off by asserting
that “[t]he Bench Notes to CALCRIM No. 1002 do not expressly identify the
legal authority for the inclusion of the phrase ‘moral character,’ in the
instruction.” This assertion is incorrect. CALCRIM No. 1002 lists the
authorities supporting various parts of its text, including its definition of
“ ‘Prevented From Resisting,’ ” which is the part of the instruction where the
phrase “moral character” appears. The authorities cited as supporting this
part of the instruction are Giardino, supra, 82 Cal.App.4th at pages 465–466,




                                        21
and Lujano, supra, 15 Cal.App.5th at pages 192–193. The phrase Patillo
challenges as legally erroneous is taken directly from Giardino.
        The defendant in Giardino was convicted by a jury of rape of an
intoxicated person in violation of section 261, subdivision (a)(3). (Giardino,
supra, 82 Cal.App.4th at p. 458.) On appeal, he argued that the trial court
erred when it declined to instruct the jury that lack of consent, as defined in

section 261.6,5 is an element of rape by intoxication. (Id. at p. 459.)
        The Giardino court disagreed. It explained that section 261.6 defines
“ ‘actual consent,’ ” that is, “consent that is actually and freely given,” which
is a concept distinct from “capacity to give legally cognizable consent.”
(Giardino, supra, 82 Cal.App.4th at p. 460.) “For example, if the victim is so
unsound of mind that he or she is incapable of giving legal consent, the fact
that he or she may have given actual consent does not prevent a conviction of
rape.” (Ibid., citing People v. Griffin (1897) 117 Cal. 583, 585–587 (Griffin),
overruled on other grounds by People v. Hernandez (1964) 61 Cal. 2d 529,
536.)
        The court further observed that “the various means of committing rape
specified in the subdivisions of section 261 deal with the lack of the victim’s
actual consent while others deal with the victim’s lack of capacity, i.e., with
the lack of legal consent.” (Giardino, supra, 82 Cal.App.4th at p. 460.) It
explained that the forms of intercourse in section 261 that are “accomplished
against the victim’s will . . . describe instances in which the victim has not


5      Section 261.6 states, in relevant part, as follows: “In prosecutions
under Section 261, 262, 286, 287, or 289, or former Section 288a, in which
consent is at issue, ‘consent’ shall be defined to mean positive cooperation in
act or attitude pursuant to an exercise of free will. The person must act
freely and voluntarily and have knowledge of the nature of the act or
transaction involved.”

                                        22
actually consented.” (Giardino, at p. 460 [listing as instances of this type of
rape the conduct described in “subdivisions (a)(2) (force or duress), (a)(6)
(threat of retaliation), and (a)(7) (threat of detention or deportation) of section
261”].) “By contrast, subdivision (a)(1) of section 261 proscribes sexual
intercourse with a person who lacks the capacity to give legal consent due to
a mental disorder or a developmental or physical disability.” (Id. at pp. 460–
461.) The court stated that this “distinction” between lack of actual consent
and lack of capacity to give legal consent “determines the instructions that
are relevant to the charge.” (Id. at p. 461.) “A charge that the defendant
accomplished the act of sexual intercourse against the will of the victim,
together with evidence that places in dispute the willingness of the victim to
engage in intercourse, entitles the defendant to an instruction that the act
was not criminal if it was committed with the victim’s actual consent.
[Citations.] But if the charge is that the victim lacked the capacity to give
legal consent (such as § 261, subd. (a)(1)), then actual consent is irrelevant,
and the jury instructions need not touch on that issue.” (Ibid.)
      The court then analyzed California case law to determine how to
categorize rape of an intoxicated person, and specifically to determine
whether the words “ ‘prevented from resisting’ ” in subdivision (a)(3) of
section 261 “pertain to the victim’s actual consent or to the victim’s ability to
give legal consent.” (Giardino, supra, 82 Cal.App.4th at pp. 461–464.) We
need not recite the court’s complete exegesis here. It suffices to say that after
reviewing “California Supreme Court case law concerning rape of a mentally
incompetent person, as well as Court of Appeal cases dealing with substantial
evidence challenges to convictions for rape of an intoxicated person” (Lujano,
supra, 15 Cal.App.5th at p. 193 [discussing Giardino]), the court concluded
that “section 261(a)(3) proscribes sexual intercourse with a person who is not


                                        23
capable of giving legal consent because of intoxication, [that] the lack of
actual consent is not an element of the crime” (Giardino, at p. 464), and that
the trial court was therefore not required to instruct the jury on actual
consent (ibid.).
      The Giardino court went on to consider defendant’s second claim on
appeal, which was that the trial court erred when it instructed the jury with
the elements of section 261, subdivision (a)(3), but failed to define the phrase
“ ‘prevented from resisting’ ” in response to a jury request for a definition.
(Giardino, supra, 82 Cal.App.4th at p. 464.) The court observed that the trial
court has a duty to help the jury understand the relevant legal principles (id.
at p. 465) and that “[t]he meaning of ‘prevented from resisting’ in this context
is not clear” (id. at p. 466). The court stated that “the jury should have been
instructed that its task was to determine whether, as a result of her level of
intoxication, the victim lacked the legal capacity to give ‘consent’ as that term
is defined in section 261.6. Legal capacity is the ability to exercise reasonable
judgment, i.e., to understand and weigh not only the physical nature of the
act, but also its moral character and probable consequences.” (Ibid., italics
added, citing Griffin, supra, 117 Cal. at p. 585, People v. Boggs (1930) 107
Cal.App. 492, 495 (Boggs), and People v. Peery (1914) 26 Cal.App. 143, 145
(Peery).)
      As is obvious from this quote of the Giardino opinion, Giardino is the
source of the phrase “moral character” that Patillo claims was erroneously
included in CALCRIM No. 1002. Not only is this phrase part of the standard
instruction as well as the holding of Giardino, but Patillo also does not cite,
nor has our independent research disclosed, a California case critical of
Giardino’s articulation of the definition of capacity to give legal consent to
sexual intercourse. To the contrary, in Lujano, the Court of Appeal “agree[d]


                                        24
with . . . the thorough analysis in Giardino” and concluded its holding
“applies equally to the identical language in section 286, subdivision (i),” the
Penal Code provision pertaining to sodomy by intoxication. (Lujano, supra,
15 Cal.App.5th at p. 193.) And CALCRIM No. 1002 itself has been upheld as
correctly incorporating the law of rape of an intoxicated person as set forth in
Giardino. (Smith, supra, 191 Cal.App.4th at p. 205.)
      Apparently recognizing that Giardino is the source of the phrase he
characterizes as legally erroneous, Patillo turns his critique to Giardino. He
contends that Griffin, Boggs, and Peery—the cases cited by Giardino as
analogous authorities supporting its articulation of the definition for capacity
to give legal consent to sexual intercourse—“do not support the inclusion of
the ‘moral character’ language” in either the holding of Giardino or the
CALCRIM No. 1002 instruction. Patillo fails to establish error.
      Griffin, Boggs, and Peery all involved sufficiency of the evidence
challenges to rape convictions stemming from acts of sexual intercourse with
women alleged to be mentally unsound. (See Griffin, supra, 117 Cal. at
pp. 584, 585 [quoting section 261, former subdivision (2)]; Boggs, supra, 107
Cal.App. at p. 493; Peery, supra, 26 Cal.App. at p. 144.) Of the three cited
cases, Griffin is the only high court opinion, and the only decision binding on
the Giardino court. (See Auto Equity Sales, Inc. v. Superior Court (1962) 57
Cal.2d 450, 455–456.)
      In Griffin, the California Supreme Court explained: “In this species of
rape neither force upon the part of the man, nor resistance upon the part of
the woman, forms an element of the crime. If, by reason of any mental
weakness, she is incapable of legally consenting, resistance is not expected
any more than it is in the case of one who has been drugged to
unconsciousness, or robbed of judgment by intoxicants. Nor will an apparent


                                       25
consent in such a case avail any more than in the case of a child who may
actually consent, but who, by law, is conclusively held incapable of legal
consent. [¶] Whether the woman possessed mental capacity sufficient to give
legal consent must, saving in exceptional cases, remain a question of fact for
the jury. It need but be said that legal consent presupposes an intelligence
capable of understanding the act, its nature, and possible consequences.”
(Griffin, supra, 117 Cal. at p. 585, italics added.)
      We discern no stare decisis violation, to the extent that Patillo asserts
any such violation. In Griffin, the California Supreme Court referred to the
“nature” of sexual intercourse. The Court’s statement that “[i]t need but be
said that legal consent presupposes an intelligence capable of understanding
the act, its nature, and possible consequences” (Griffin, supra, 117 Cal. at
p. 585) is broadly-worded enough to encompass Giardino’s finer articulation
of the rule, including its reference to the “moral character” of sexual
intercourse, a concept that signifies that the decision to have sexual
intercourse has a moral dimension.
      Patillo baldly asserts that the word “ ‘nature’ ” as used in Griffin
“appears to refer to the physical act.” We disagree with this unsupported
observation. Our high court listed the “nature” of sex separately from the
“act,” indicating these words were intended to signify different aspects of
sexual intercourse. Sexual intercourse is complex, and the word “nature” is
broad enough to include its nonphysical aspects. The observation in Boggs⎯
that the Griffin court’s reference to “intelligence capable of understanding the
act, its nature, and possible consequences” (Griffin, supra, 117 Cal. at p. 585)
“must be an intelligent understanding” of “more than the mere physical
consequences” of sexual intercourse⎯supports this view (Boggs, supra, 107
Cal.App. at p. 496).


                                        26
      Patillo further asserts that Griffin’s use of the word “ ‘nature’ ” was not
intended to refer to “a normative assessment of the moral character of the
conduct.” Perhaps not, but that is not what Giardino intended, either.
Rather, Giardino’s articulation of the test for legal capacity to consent (and
the CALCRIM No. 1002 adoption of it) established that the person must be
able “to understand and weigh” among other factors, the moral character of
the act. (Giardino, supra, 82 Cal.App.4th at p. 466.) The capacity of the
person to weigh and understand moral consequences is the factor the jury is
to consider, not the morality of the decision itself.
      Patillo next contends that Peery was wrongly decided, because its
reference to “ ‘immoral character’ ” was an unwarranted extension of Griffin
as well as a now-outdated reference to “meretricious conduct between
unmarried adults.” There the Court of Appeal paraphrased Griffin, in
relevant part, as follows: “Legal consent which will be held sufficient
assumes a capacity in the person consenting to understand and appreciate
the nature of the act committed, its immoral character and the probable or
natural consequences which may attend it.” (Peery, supra, 26 Cal.App. at
pp. 145–146, italics added.) As Peery was not the provenance of CALCRIM
No. 1002’s definition of “ ‘Prevented From Resisting,’ ” however, a critical
evaluation of Peery is beyond the necessary scope of our review.
      In addition to arguing that there is an absence of support in case law
for including the phrase “moral character” in the instruction, Patillo argues
that including the phrase in CALCRIM No. 1002 puts the instruction in
conflict with statutory law, specifically, section 261.6. We disagree. Giardino
itself provides the grounds for refuting this contention. As Giardino
explained, section 261.6 defines actual consent, a concept distinct from
capacity to give legal consent. (Giardino, supra, 82 Cal.App.4th at pp. 460,


                                        27
461.) The phrase Patillo challenges as erroneous is part of the instruction’s
explanation of this distinct concept of what it means to “be able” to “give legal
consent.” (CALCRIM No. 1002.) This concept is neither governed by, nor
derived from, the definition of actual consent in section 261.6. No conflict is
created by the instruction’s articulation of the relevant standard governing
capacity to give legal consent. This distinction dispenses with Patillo’s
related assertion that section 261.6 will be rendered unconstitutionally vague
if it is construed as embracing the instruction’s reference to “ ‘moral
character.’ ” Again, this part of the CALCRIM No. 1002 instruction does not

implicate the statutory test for actual consent set forth in section 261.6. 6
                                            III.
     The Phrase “Moral Character” Does Not Render CALCRIM No. 1002
                           Unconstitutionally Vague
      Finally, Patillo contends that the reference to “ ‘moral character’ ” in
CALCRIM No. 1002 renders the instruction unconstitutionally vague. He
maintains that “ ‘moral character’ ” is a vague concept subject to “wildly



6      Citing a law review note (Reed, Criminal Law and the Capacity of
Mentally Retarded Persons to Consent to Sexual Activity (1997) 83 Va. L.Rev.
799, 812–817 (Criminal Law and Capacity)), Patillo contends for the first
time in his reply brief that “[t]he fact that a minority of states require the
victim to understand the moral dimension of engaging in sexual relations to
give legal consent” indicates that “an interpretation of section 261.6” that
adds a “judicial gloss of ‘moral character’ ” “is bad public policy and bad law.”
Even if were to consider this belated assertion (People v. Newton (2007) 155
Cal.App.4th 1000, 1005 [appellate courts do not consider arguments raised
for the first time in reply where the appellant makes no attempt to show good
cause for failing to raise the point sooner]), it does not persuade us to
reconsider Giardino. The law review note indicates the tally is seven states
to six, hardly an overwhelming majority. (See Criminal Law and Capacity,
at pp. 813–814, fns. 110, 111.)

                                       28
conflicting meanings to people of ordinary intelligence,” and that the phrase
“required [Jane] to weigh and understand the ‘moral character’ of having
sexual intercourse with [him].” We disagree with this contention as well.
      Jury instructions are not scrutinized under the void-for-vagueness
doctrine that applies to penal statutes because “an instruction does not
establish the elements of a crime, but merely attempts to explain a statutory
definition.” (People v. Raley (1992) 2 Cal.4th 870, 901.) “Rather, when it is
argued [that an] instruction is so vague and confusing as to violate
fundamental ideas of fairness, ‘we inquire “whether there is a reasonable
likelihood that the jury has applied the challenged instruction in a way” that
violates the Constitution.’ ” (Ibid.)
      Applying this standard here, we conclude there is not a reasonable
likelihood the jury understood the instruction in the way Patillo suggests.
Patillo cites the concurring opinion in Islas-Veloz v. Whitaker (9th Cir. 2019)
914 F.3d 1249, 1256–1260, finding that the phrase “ ‘ “crime involving moral
turpitude” ’ ” in the Immigration and Nationality Act is unconstitutionally
vague, and Musser v. Utah (1948) 333 U.S. 95, 97–98, holding the phrase
“ ‘injurious to public morals’ ” unconstitutionally vague. Although the word
“moral” may be unworkable in other contexts not relevant here, that is not
the case here.
      The instruction describes, in qualitative terms, the degree of lucidity an
intoxicated person must possess in order to give legal consent to sexual
intercourse. Viewed in context, the CALCRIM No. 1002 instruction states
that to give legal consent, a person “must be able to exercise reasonable
judgment. In other words, the person must be able to understand and weigh
the physical nature of the act, its moral character, and probable
consequences.” (Italics added.) The instruction did not require jurors to


                                        29
judge the morality of Jane’s conduct or determine whether her sexual
behavior comported with their own unique values. It also did not require
jurors to attempt to divine the contents of Jane’s thoughts and confirm she
actually did weigh and understand the “moral character” of having sexual
intercourse with Patillo. Rather, it told the jury that Jane’s ability to
exercise reasonable judgment included the ability to consider, among other
factors, the moral dimension of the act. The instruction merely explained
that if Jane’s level of intoxication rendered her unable to understand and
weigh such matters, then she was too intoxicated to give legal consent to
sexual intercourse. The phrase “moral character” did not create an
unworkable standard or render the instruction, as a whole, ambiguous.
      For these reasons, we also reject Patillo’s apparent contention that he
was deprived of his constitutional right to a jury determination of all facts
pertaining to his guilt or innocence because the jury could not have
accurately determined whether Jane actually weighed and understood the
moral character of her conduct.
      In sum, Patillo’s claim of instructional error fails. Having determined
that his claim lacks merit, we end our analysis here.




                                       30
                             DISPOSITION
     The judgment is affirmed.



                                           DO, J.

WE CONCUR:



O'ROURKE, Acting P. J.



IRION, J.




                                 31